UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
HENOK A. MENGESHA                        )
                                         )
                       Plaintiff,        )
                                         )
        v.                               )    Civil Action No. 19-3304 (ABJ)
                                         )
BENIDIA RICE                             )
In her official and                      )
individual capacity, et al.,             )
                                         )
                       Defendants.       )
____________________________________)


                                  MEMORANDUM OPINION

        Plaintiff Henok Araya Mengesha, proceeding pro se, filed this complaint on

November 1, 2019, against the District of Columbia (“the District”) and Benidia Rice, Magda

Benfield, Jame Kevin McIntyre, Nicole Reece, and Yajaira Briganty, in their official and

individual capacities as employees of Child Support Services Division (“CSSD”) of the D.C.

Office of the Attorney General. Compl. [Dkt. # 1]. The complaint relates to the enforcement of a

child support order issued by the Superior Court of the District of Columbia in 2009. Id.

       Plaintiff seeks compensatory and punitive damages and injunctive relief pursuant to

42 U.S.C. § 1983, and he has brought common law claims alleging negligence and malicious

prosecution. Id. On December 6, 2019, plaintiff amended his complaint to add a ninth claim

seeking additional compensatory damages for early withdrawals made from his retirement

account.   Pl.’s First Amended Compl. [Dkt. # 12] (“First Am. Compl.”) at 20–21.                 On

May 15, 2020, plaintiff filed a motion for a preliminary injunction against the District, [Dkt. # 24]

(“Pl.’s Mot. for Prelim. Inj.”), and on May 22, 2020, the Court consolidated that motion with
consideration of the merits of the case pursuant to Federal Rule of Civil Procedure 65(a)(2). Min.

Order of May 22, 2020.

       The District moved to dismiss plaintiff’s claims under Federal Rule of Civil Procedure

12(b)(5) for failure to effect timely service in accordance with the federal and local civil rules,

Def.’s Mot. to Dismiss by the District [Dkt. # 6] (“District Mot.”), and all of the defendants have

moved to dismiss plaintiff’s claims for failure to state a claim upon which relief may be granted,

pursuant to Federal Rule of Civil Procedure 12(b)(6). See District Mot. at 1; Def.’s Mem. of P. &

A. in Supp. of Mot. to Dismiss by District [Dkt. # 6] (“District Mem.”); Defs.’ Mot. to Dismiss

Am. Compl. by Benfield, McIntyre, & Rice [Dkt. # 28] (“Benfield et al. Mot.”); Def.’s Mot. to

Dismiss Am. Compl. by Briganty [Dkt. # 32] (“Briganty Mot.”). 1




1       Benfield et al. Mot. [Dkt. # 28] and Briganty Mot. [Dkt. # 32] adopt and incorporate in full
the arguments in District Mot. [Dkt. # 6] and District Reply [Dkt. # 22]. Benfield et al. Mot. at 7;
Briganty Mot. at 3.


                                                 2
       The Court finds that plaintiff rectified his service deficiencies, and therefore, the District’s

motion to dismiss for insufficient service will be denied as moot. 2 But after consideration of all

of the parties’ submissions and the entire record in this case, 3 the Court will grant defendants’

motions to dismiss for failure to state a claim under Rule 12(b)(6).

                                         BACKGROUND

       Plaintiff and his wife separated in 2009, and they have since been embroiled in litigation

in D.C. Superior Court that included not only the divorce, but claims of domestic violence, and

proceedings seeking child support.        See June 17, 2019 Final Order from the Office of

Administrative Hearings, Case No. 2018 OAG 00038 [Dkt. # 6-1] (“2019 OAH Final Order”)

at 3– 5. 4 On November 6, 2009, the court consolidated six of the related cases, including

2009-SUP-1273 (“2009 SUP 1273”), a child support case being prosecuted by the Office of the

Attorney General for the District of Columbia.               See 2019 OAH Final Order at 5.


2       See District Mot. at 1 n.1; District Mem. at 6–8. Plaintiff filed proof of service for all
defendants on May 4, 2020. See generally Return of Service Affs. [Dkt. # 16], [Dkt. # 17], [Dkt.
# 18], [Dkt. # 19], [Dkt. # 20], and [Dkt. # 21].

3       See Def.’s Reply in Supp. of Mot. to Dismiss by the District [Dkt. # 22] (“District Reply”);
Defs.’ Reply in Supp. of Mot. to Dismiss by Benfield, McIntyre, & Rice [Dkt. # 31] (“Defs.’ Reply
by Benfield et al.”); Def.’s Reply to Pl.’s Mem. in Opp. by Briganty [Dkt. # 36] (“Def.’s Reply by
Briganty”); Pl.’s Mem. in Opp. to District’s Mot. to Dismiss [Dkt. # 14] (“Pl.’s First Opp. to
District”); Pl.’s Mem. in Opp. to District’s Mot. to Dismiss [Dkt. # 23] (“Pl.’s Second Opp. to
District”); Def.’s Opp. to Mot. for Prelim. Inj. [Dkt. # 25] (“District Opp. to Prelim. Inj.”); Pl.’s
Reply to Opp. to Mot. for Prelim. Inj. [Dkt. # 26] (“Pl.’s Reply to District Opp. to Prelim. Inj.”);
Pl.’s Mem. in Opp. to Mot. to Dismiss by Benfield, McIntyre, & Rice [Dkt. # 30] (“Pl.’s Opp. to
Benfield et al. Mot.”); and Pl.’s Mem. in Opp. to Mot. to Dismiss by Briganty [Dkt. # 35] (“Pl.’s
Opp. to Briganty Mot.”).

4      Related cases resolved before the D.C. Superior Court, listed in Table 2 of 2018-OAG-
00038, include: 2009-CPO-1579; 2009-CPO-1789; 2009-CPO-2447; 2009-CPO-2448; 2009-
DRB 1388; 2009-DRB-3351; 2009-INT-261; and 2009-SUP-1273. See 2019 OAH Final Order
at 4.


                                                  3
On April 20, 2010, the court issued an order which, among other things, dismissed 2009 SUP 1273

because of its redundancy with another support case before the D.C. Superior Court,

2009-DRB-1388.       See April 20, 2010 DCSC Order (“2010 Order and Vacatur”), cited in

2019 OAH Final Order at 5.

       In July 2015, CSSD mistakenly filed a motion to intervene in 2009 SUP 1273, 5 and there

were a number of motions and hearings before the D.C. Superior Court on the matter through

November 2016. See Table 4, 2019 OAH Final Order at 6–7. On October 18, 2016, plaintiff filed

two motions to address the mistaken re-opening of the administratively-closed 2009 SUP 1273, 6

and a November 17, 2016 order of the D.C. Superior Court denied both of them. Id. at 8.

       As part of the 2009 divorce and related proceedings, plaintiff was ordered to make child

support payments in the amount of $3,128 per month. See 2011 Divorce Decree, cited in

2019 OAH Final Order at 9 n.40. But plaintiff failed to make many payments, in full or in part,

through the required clearinghouse, and between 2010 and 2016, plaintiff appeared to be more

than $165,000 in arrears on his child support obligations. Id. at 9– 11. In a November 2016

hearing, the Superior Court found that payments made by plaintiff towards his ex-wife’s mortgage

were not a permissible method for satisfying the shortfall, and that even if the mortgage payments

were counted, plaintiff was still at least $35,000 in arrears. Id. at 12.




5       The 2019 Final OAH Order notes the 2010 Order and Vacatur “mention[ed] that CSSD
was a party to [the] 2009 SUP 1273” support case, but no notice of its administrative closure was
issued to CSSD. Id. at 5.

6      Plaintiff’s motions filed in D.C. Superior Court were titled “Motion to Direct CSSD to
Correct its Records” and “Motion for Emergency Preliminary Injunction Against D.C. Gov-Office
of Attorney General Child Support Services Division.” See OAH 2019 Final Order at 7.

                                                   4
       In August 2016, CSSD sought a writ attaching plaintiff’s funds in an investment account

(“E*Trade account”) to satisfy his outstanding child support obligations, and in February 2018,

the agency conducted an administrative review to confirm its calculation of the amount he was in

arrears. 2019 OAH Final Order at 14. The Office of Administrative Hearings (“OAH”) found no

error in the 2016 and 2018 calculations, and it concluded that the total amount owed was

$165,613.34. Id. at 16, 22.

       The instant lawsuit is based on an alleged administrative error. Plaintiff complains that

CSSD incorrectly continued to use case number 2009 SUP 1273 as the basis for the writ of

attachment that froze plaintiff’s accounts, despite the fact that the case bearing that number had

previously been administratively closed. See 2019 OAH Final Order at 17; First Am. Compl.

at 19. In a proceeding before the OAH on this issue, an administrative law judge concluded that

CSSD’s “Administrative Judgment of Condemnation” should be reversed for this reason, and that

the funds in plaintiff’s E*Trade account linked to 2009 SUP 1273 should be returned to him.

2019 OAH Final Order at 22. 7 The District has appealed the decision within the OAH, and the




7      Nevertheless, the 2019 OAH Final Order also determined that the garnishment was
improper only because it should have been attached to plaintiff’s 2009 DRB 1388 case, rather than
the 2009 SUP 1273 case, and plaintiff still owed more than $165,000 in child support payments,
ten times the amount attached to the E*Trade account. See District Mem. at 3.

                                                5
appeal remains pending. District Mem. at 3. 8

       Plaintiff first brought this complaint against the District of Columbia and the CSSD

employees in their official and individual capacities in November 2019, Compl., and he amended

his complaint in April 2020. First Am. Compl. The amended complaint consists of nine counts,

including a section 1983 claim based on an alleged violation of plaintiff’s due process rights under

the Constitution and a series of common law claims: negligence, negligence per se, negligent

supervision, negligent infliction of emotional distress and malicious prosecution. First Am.

Compl. at 10–20. Plaintiff seeks more than $13 million in compensatory and punitive damages in

addition to equitable relief: (i) a preliminary and permanent injunction preventing CSSD from

reporting child support arrearages to the federal offset program or credit reporting agencies in the

absence of a valid Superior Court order and (ii) the appointment of a conservator to oversee the

hiring, training, and management of CSSD employees. Id. at 19.




8       The Court notes that to the extent the plaintiff is seeking to re-litigate previous rulings
issued by the Superior Court, or he is hoping to forestall the ongoing appeal of the decision in his
favor, the district court is without authority to review or reverse a Superior Court judge’s ruling,
and ordinarily, it does not interfere with pending Superior Court matters. See Richardson v. Dist.
of Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (“[F]ederal district courts lack
jurisdiction to review judicial decisions by state and District of Columbia courts.”), citing Dist. of
Columbia v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,
415 (1923); Moorman v. U.S. Bank, NA, No. 10-CV-1219, 2010 WL 2884661, at *1 (D.D.C. July
10, 2010) (“This court does not have jurisdiction to review . . . orders issued by the Superior Court
of the District of Columbia, and, in the interests of comity, will not intervene in a case pending
before the Superior Court.”). The D.C. Superior Court denied a motion filed by plaintiff four years
ago to correct the CSSD record and issue a preliminary injunction, and plaintiff may not use these
proceedings to re-adjudicate these claims. See Lance v. Dennis, 546 U.S. 459, 463 (2006)
(“[L]ower federal courts are precluded from exercising appellate jurisdiction over final state-court
judgments.”); see also Johnson v. Director, Court Servs. & Offender Super. Agency,
767 Fed. App’x 10 (D.C. Cir. 2019) (upholding district court’s dismissal of challenge to a D.C.
Superior Court decision).


                                                  6
        Defendants argue that plaintiff’s only federal claim, which seeks to hold the District and

its employees liable for an alleged violation of his due process rights, fails because plaintiff had

and continues to have an opportunity to pursue relief in the ongoing administrative action before

the OAH and in the D.C. Superior Court. District Mem. at 8. Defendants urge the Court to then

decline to exercise supplemental jurisdiction over plaintiff’s non-federal claims in its discretion

under 28 U.S.C. § 1367(c)(3), District Mem. at 10–11, or in the alternative, to dismiss them for

failure to state a claim. Id at 11.

                                        LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        When considering a motion to dismiss under Rule 12(b)(6), the Court must construe a

complaint liberally in the plaintiff's favor, and it should grant the plaintiff “the benefit of all

inferences that can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994), citing Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979).

Where the action is brought by a pro se plaintiff, a district court has an obligation “to consider his

filings as a whole before dismissing a complaint,” Schnitzler v. United States, 761 F.3d 33,

38 (D.C. Cir. 2014), citing Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999),

because such complaints are held “to less stringent standards than formal pleadings drafted by

lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). That said, the Court is not required to

accept inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in the

complaint, nor must the Court accept                plaintiff’s legal conclusions.           See Iqbal,

556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported by mere

                                                    7
conclusory statements, do not suffice.”); Kowal, 16 F.3d at 1276; see also Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002). In ruling upon a motion to dismiss for failure to state a claim,

a court may ordinarily consider only “the facts alleged in the complaint, documents attached as

exhibits or incorporated by reference in the complaint, and matters about which the Court may

take judicial notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing

EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997).

                                            ANALYSIS

   I.      Plaintiff’s Section 1983 Claim

        Plaintiff contends that defendants’ actions deprived him of his constitutional rights, and

that he is entitled to relief under the Civil Rights Act of 1871, 42 U.S.C. § 1983. First Am. Compl.

at 3, 16–17. The statute provides:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws, shall be
               liable to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress . . . .

42 U.S.C. § 1983.

        The term “person” in section 1983 includes municipalities, such as the District of

Columbia, but a municipality cannot be held liable under section 1983 “solely because it employs

a tortfeasor—or, in other words, a municipality cannot be held liable under [section] 1983 on

a respondeat superior theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (emphasis

in original). To maintain a section 1983 action against the District of Columbia, the Court must

first “determine whether the complaint states a claim for a predicate constitutional violation,” and

“then the court must determine whether the complaint states a claim that a custom or policy of the

                                                  8
municipality caused the violation.”       Baker v. District of Columbia, 326 F.3d 1302, 1306

(D.C. Cir. 2003), citing Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992).

       In assessing the first prong, the Court addresses whether plaintiff has stated a claim for a

constitutional violation. “In order to establish this predicate violation, neither District of Columbia

policy makers nor employees need be implicated. All that is being established at this stage is that

there is some constitutional harm suffered by the plaintiff, not whether the municipality is liable

for that harm.” Baker, 326 F.3d at 1306.

       Plaintiff alleges that CSSD and its employees infringed his due process rights because they

took steps to withhold his personal funds without a court order and reported him to a federal offset

program “without probable cause.” First Am Compl. at 16. Plaintiff does not specify the

provision of the Constitution under which his cause of action arises, so the Court will construe his

claims under the Fifth Amendment, which protects against the deprivation of property without due

process. 9 U.S. Const. amend. V.

           a. Plaintiff has failed to state a claim that he has been deprived of due process.

       To determine whether plaintiff has stated an actionable claim, the Court must assess

(1) whether plaintiff has plausibly alleged that he was deprived of a protected interest, and, if so,

(2) whether the complaint indicates that he has not received the process due. See UDC Chairs

Chapter, Am. Ass’n of Univ. Professors v. Bd. of Trs. of UDC, 56 F.3d 1469, 1471 (D.C. Cir. 1995).

Plaintiff must allege that he has been deprived of a life, liberty, or property interest protected by

the due process clause to survive a motion to dismiss, see Mathews v. Eldridge, 424 U.S. 319, 333


9        “Because [the District of Columbia] is a political entity created by the federal government,
it is subject to the restrictions of the Fifth Amendment, not the Fourteenth.” Propert v. District of
Columbia, 948 F.2d 1327, 1330 n.5 (D.C. Cir. 1991), citing Bolling v. Sharpe, 347 U.S. 497,
499 (1954).

                                                  9
(1976); Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 570–72 (1972), and if the Court

finds the deprivation of a protected interest, it then assesses whether the defendant complied with

due process requirements. Gen. Elec. Co. v. Jackson, 610 F.3d 110, 117 (D.C. Cir. 2010) (citation

omitted).

       Plaintiff plainly alleges that he was wrongly deprived of property – $140,000 of his general

investment and retirement funds, see First Am. Compl. at 19–21 – so the question is whether the

complaint also alleges that he was denied the minimum requirements of due process.

       “An essential principle of due process is that a deprivation of life, liberty, or property ‘be

preceded by notice and opportunity for hearing appropriate to the nature of the case.’” Cleveland

Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985), quoting Mullane v. Central Hanover Bank

& Tr. Co., 339 U.S. 306, 313 (1950). The government must provide “the opportunity to be heard

‘at a meaningful time and in a meaningful manner.’”                  Mathews, 424 U.S. at 333,

quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965). The nature and extent of procedural

protections mandated by the Constitution vary with the particular situation and the interest at stake,

see Zinermon v. Burch, 494 U.S. 113, 127 (1990); courts determine the adequacy of the process

that was afforded by weighing three factors: “[f]irst, the private interest that will be affected by

the official action; second, the risk of an erroneous deprivation of such interest through the

procedures used, and the probable value, if any, of additional or substitute procedural safeguards;

and finally, the Government’s interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement would entail.”

Mathews, 424 U.S. at 335.

       Here, the private interest affected by the writ of attachment is purely economic. So while

plaintiff may have an important protected property interest in his savings, it is an interest that can

                                                 10
be fully refunded if it was taken in error. As for the process that was afforded, plaintiff was given

notice of OAH’s calculations of the amounts he owed in child support, and a review of the

complaint shows that he not only had the opportunity to challenge the resulting writ of attachment,

but he did so robustly. 10 Indeed, OAH rendered a decision in plaintiff’s favor in 2019 and ordered

the funds released to him. 11 2019 OAH Final Order at 23. The mere fact that CSSD has exercised

its right to appeal the decision ordering that the funds be returned does not support a claim that

due process has been or will be denied; plaintiff has provided no evidence that he will be unable

to participate fully in that proceeding.

       Moreover, there are other procedural safeguards which plaintiff may invoke; he may seek

judicial review of his common law claims against CSSD in D.C. Superior Court. 12 And he may

seek review of his child support order at any time. See 45 C.F.R. § 303.8(b)(1); D.C. Code

§ 46-204(a). Therefore, the Court concludes that plaintiff has failed to state a claim for a

deprivation of his property without due process because it is plain from the face of the complaint

and the public records of the proceedings he describes in the complaint that plaintiff has had and



10      For example: “Although Dr. Araya raised[,] testified[,] and argued that he should not be
required to pay any of the DCSC ordered child support payments, he did not specify which of
OAH’s actual authorized reviews he requested.” 2019 Final OAH Order at 13. See also First Am.
Compl. at 16–17 (“[Defendants] failed to attend scheduled court hearings. [Defendants] refused
to follow court orders that benefited me by stating that they do not follow some judge’s [sic]
orders . . . [I] spent so much time defending baseless allegations . . . [I] spent 3 years and
1200 hours litigating a dismissed and closed case.”).

11      The 2019 decision gives rise to serious questions about whether plaintiff’s allegations here
are moot. But the Court will not dismiss the case sua sponte for lack of subject matter jurisdiction
in the event the pending appeal means that the matter is still unresolved to some extent.

12     Plaintiff also could have sought review before the D.C. Court of Appeals regarding his
2011 Divorce Decree, which included resolution of child support issues. See D.C. Code
§ 11-721(a)(1); D.C. Ct. App. Rule 4(a).


                                                 11
will continue to have multiple opportunities to challenge the District’s efforts to enforce his child

support obligations.

           b. Plaintiff has failed to state claims against the named defendants in their
              individual capacities.

       Plaintiff’s section 1983 claim against the CSSD employees is also flawed for another

reason. Although plaintiff stated that the employees were being sued in their official and

individual capacities, a close reading of the complaint reveals it solely recounts actions taken by

the defendants in their official capacities as agency employees. 13 Since plaintiff failed to allege

any wrongdoing by the named defendants in their individual capacities, he has failed to state a

claim for relief against them under section 1983. See Iqbal, 556 U.S. at 676 (“Because vicarious

liability is inapplicable to . . . [section] 1983 suits, a plaintiff must plead that each

[g]overnment-official defendant, through the official’s own individual actions, has violated the

Constitution.”); see also Cameron v. Thornburgh, 983 F.2d 253, 257–58 (D.C. Cir. 1993)

(dismissing claims against government officials “[i]n the absence of any allegations specifying

the[ir] involvement”).

       In his opposition, plaintiff merely repeats conclusory allegations from the complaint,

see, e.g., Pl.’s Opp. to Benfield et al. Mot. at 1 (asserting that he “properly alleged that the

defendants in their individual capacities have ‘[m]isused the power, possessed by virtue of state

law’”), and his chief objection to the motion to dismiss is that defendants have not answered his

“50 allegations.” Id. But a motion to dismiss is a proper responsive pleading under the Federal




13      “Defendants were at all times relevant to this proceeding OAG attorneys acting within the
course and scope of their employment and employees of office child support agency or IVD agency
or office of attorney general [sic]. The defendants are being sued in both their official and
individual capacities[.]” First Am. Compl. ¶ 4.

                                                 12
Rules, and defendants were not required to respond to the allegations at this stage of the

proceedings. See Fed. R. Civ. P. 12(b).

           c. Plaintiff has not stated a claim for municipal liability.

       Even if plaintiff had alleged a violation of his due process rights, he has failed to plead

facts sufficient to state a claim for municipal liability under the Supreme Court’s decision in

Monell, 436 U.S. at 658, and its progeny.

       To proceed against a municipality, a plaintiff must allege that the “execution of a

government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts

may fairly be said to represent official policy, inflicts the injury that the government as an entity

is responsible under [section] 1983.” Monell, 436 U.S. at 694. In other words, “a municipality

cannot be held liable under [section] 1983 on a respondeat superior theory,” id. at 691, because

“[t]he ‘official policy’ requirement was intended to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.” Pembaur v. City of Cincinnati, 475 U.S.

469, 479 (1986) (emphasis in original). Thus, if the complaint states a claim for a predicate

constitutional violation, the court must then determine whether the complaint states a claim that a

custom or policy of the municipality caused the violation.




                                                 13
          The D.C. Circuit has explained that there are several ways in which the requirement may

be satisfied:

                 [T]he explicit setting of a policy by the government that violates the
                 Constitution; the action of a policy maker within the government; the
                 adoption through a knowing failure to act by a policy maker of actions by
                 his subordinates that are so consistent that they have become ‘custom’; or
                 the failure of the government to respond to a need (for example, training of
                 employees) in such a manner as to show ‘deliberate indifference’ to the risk
                 that not addressing the need will result in constitutional violations.

Baker, 326 F.3d at 1306 (internal citations omitted).

          The complaint alleges that plaintiff’s E*Trade account was seized pursuant to the incorrect

Superior Court order, 14 but it does not set forth any facts that would support any of the four means

by which a municipality can be shown to be liable under Baker, and the element of causation is

missing entirely. While plaintiff alleges that there were missteps or shortcomings in the process

used by CSSD to attach his accounts, 15 he does not allege facts that would satisfy Monell.

          Since the complaint fails to allege a due process violation, it fails to allege individual

wrongdoing, and it fails to allege that a custom or policy of the municipality caused the claimed

constitutional violation, the Court will dismiss Count Three of the complaint.

    II.      Plaintiff’s Common Law Claims

          Count Three, the section 1983 claim, was the sole basis for the court’s exercise of federal

subject matter jurisdiction over the complaint. Counts One, Two, Four, and Five are all brought


14      See, e.g., First Am. Complaint at 4 (“On 10/2016, Defendants issued a notice of attachment
to my E-trade investment account for a total of $16,500 stating that I owed child support arrears
for 6 years on the order of 09-sup-1273 order [sic].”); id. at 17 (“Had they reached out to me in
2009, any alleged arrears would have been rectified.”).

15      See, e.g., First Am. Compl. at 16 (“[D]efendants were required to contact me within 30-60
[days] of an alleged default/violation; they did not.”); id. at 10 (“Defendants did not have any legal
authority to have taken the actions that they have taken.”).

                                                  14
under state common law for negligence and malicious prosecution, and none present a federal

question. See First Am. Compl. at 10–19; 28 U.S.C. § 1331. Given the dismissal of the federal

cause of action, and the sound general principles of comity that caution against intervening in

ongoing state court proceedings, see n.8 supra, the Court will decline to exercise supplemental

jurisdiction over these claims. See 28 U.S.C. § 1367(c)(3).

   III.      Plaintiff’s Claims for Compensatory and Injunctive Relief

          The four remaining counts in the amended complaint call for remedies such as the

repayment of funds or injunctive relief. Since they specify no independent basis for granting the

relief, the Court will assume they were predicated on the claims that have already been addressed

and dismissed. If they were meant to advance some other legal theory, they will be dismissed for

failure to comport with Federal Rule of Civil Procedure 8(a). Rule 8(a) requires that complaints

contain “(1) a short and plain statement of the grounds for the court’s jurisdiction [and]

(2) a short and plain statement of the claim showing that the pleader is entitled to relief,”

Fed. R. Civ. P. 8(a), and even pro se litigants are bound by this requirement. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987).

          Counts Six and Nine seek forms of repayment for what plaintiff’s stock “would have been

worth,” First Am. Compl. at 19–21, and plaintiff’s “tax liability” for early withdrawal from his

retirement account. Id. at 20–21. Once again, the fact that plaintiff has obtained a reversal of the

order that prompted this lawsuit suggests that such claims may be moot, but in any event, these

free-standing claims for relief fail in the absence of any valid underlying claim. The sole federal

claim for damages has been dismissed, and to the extent the request to be repaid for tax liability

incurred was intended to be an element of plaintiff’s damages for his common law claims, the

Court will decline to exercise jurisdiction over it along with the other state claims.

                                                 15
       The final two counts seek equitable relief: Count Seven asks the Court to prevent the

agency from making any reports to the federal clearinghouse for child support payments, First Am.

Compl. at 19–20, and Count Eight seeks the appointment of a conservator to “investigate the

60,000 children that have not received child support while the defendants are prosecuting

plaintiff.” Id. at 20. Since plaintiff’s federal claims against the District have failed, and plaintiff

has failed to point to any other legal basis for the proposed orders, there is no predicate for such

broad relief, and the counts will be dismissed. With respect to Count Eight, the Court adds that it

is generally outside the authority of the district court to inform a law enforcement agency how best

to expend its limited resources or how to order its prosecutorial priorities. See Heckler v. Chaney,

470 U.S. 821, 831–32 (1985).




                                                  16
                                         CONCLUSION

       The Court finds that plaintiff has failed to state a claim that he has been denied due process

because plaintiff has had, and still has, opportunities to be heard in administrative or Superior

Court proceedings, and therefore his sole federal claim against defendants fails. The Court

declines to exercise its supplemental jurisdiction over plaintiff’s remaining common law claims

pursuant to 28 U.S.C. § 1367(c)(3).

       For these reasons, the Court will GRANT defendants’ motions to dismiss,

[Dkts. ## 6, 28, & 32], for failure to state a claim under Federal Rule 12(b)(6). Plaintiff’s motion

for preliminary injunction [Dkt. # 24], consolidated with the merits under Federal Rule 65(a)(2),

will be DENIED.

       A separate order will issue.




                                              _______________________
                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: November 30, 2020




                                                17